DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Response to Notice of Non-Compliant Amendment, received 5-6-2021, is acknowledged.  Claims 1, 3-5, 6, 10-12, 17, 20, and 21 have been amended.  Claims 7, 9, and 22 have been canceled.
Claims 1, 3-5, 8, 10-13, 17-21, 27, 28, and 41 are pending and under consideration.
Rejections/Objections Withdrawn or Moot
The rejection of claims 7, 9, and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "located to the C-terminal" or "located to the N-terminal”, is moot in light of the cancelation of the claims.
The rejection of claim 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for "The polypeptide of claim 1", is moot in light of the cancelation of the claim.
The objection to Figure 3 because: (1) it is unclear what is meant by ")" to the left of the number 1; and, (2) "Postive" should be "Positive", is withdrawn in light of the replacement figure.
The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for what is meant by a "first" zinc finger motif when no other zinc finger motifs are recited, is withdrawn in light of the claim amendment.
The rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for what is meant by a "first" zinc finger motif when no other zinc finger motifs are recited, and, what is meant by "the same peptide chain", is withdrawn in light of the claim amendment.
The rejection of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for what is meant by a "first" zinc finger motif when no other zinc finger motifs are recited, and, what is meant by "different peptide chains ", is withdrawn in light of the claim amendment.
The rejection of claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for what is meant by "at least one of zinc finger motifs”, is withdrawn in light of the claim amendment.
The rejection of claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for what is meant by the alpha-helical "fragment", if all of the multiple zinc finger motifs contain “at least an alanine at residues -1, 2, 3 or 6" of the alpha-helical fragment in the zinc finger motif, and, which of the multiple zinc finger motifs is "the" zinc finger motif, is withdrawn in light of the claim amendment.
The rejection of claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for what is meant by "at least one of the zinc finger motifs”, is withdrawn in light of the claim amendment.
The rejection of claim 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for which of the multiple zinc finger motifs is "the" zinc finger motif, is light of the claim amendments.
The rejection of claims 17-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for reference sequences, is withdrawn in light of the claim amendments.
The rejection of claim 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for "The polypeptide of claim 1", is withdrawn in light of the claim amendment.
The rejection of claim 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for "The polypeptide of claim 1", is withdrawn in light of the claim amendment.

Rejections Maintained
The rejection of claims 1, 3-5, 8, 10-13, 17-21, 27, 28 and 41 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "located to the C-terminal" or "located to the N-terminal”, is maintained.
	Applicants argue that the amendments of the claims to recite that said zing finger motif is "included within" said peptide chain obviates the rejection.
	The examiner has considered applicants' argument, in light of the claim amendments, but does not find it fully persuasive.
	While the amendments do now recite that said zing finger motif is "included within" said peptide chain, the claims retain the recitation that said zinc finger motif is located "to the C-terminal" or "to the N-terminal" of the BoNT light chain.
	Thus, the recitations located "to the C-terminal" or "to the N-terminal" remain unclear.
	For example, when the BoNT light chain comprises SEQ ID NO:8 (425 residues) or an amino sequence having > 90% sequence identity to SEQ ID NO:8, it is unclear if said zinc finger is located 1 residue from with the C-terminal or 300 residues from the C-terminal of said BoNT light chain.
	When the BoNT light chain comprises SEQ ID NO:9 (871 residues) or an amino sequence having > 90% sequence identity to SEQ ID NO:9, it is unclear if said zinc finger is located 1 residue from with the N-terminal or 300 residues from the N-terminal of said BoNT light chain.
	Thus, the structure of the claimed chimeric polypeptide remains unclear.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        August 11, 2021